      Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 1 of 18 PageID# 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA

ASHLEY REID,

                              Plaintiff,
                                                JURY TRIAL DEMANDED
      v.                                        CIVIL ACTION NO. 2:20cv642

TYSON FARMS, INC., T/A TYSON FOODS LOCAL
GRAIN SERVICES;

      SERVE:      CT CORPORATION SYSTEM, as registered agent
                  4710 COX ROAD, SUITE 285
                  GLEN ALLEN, VA 23060-6808

TYSON FOODS, INC.;

      SERVE:      CT CORPORATION SYSTEM, as registered agent
                  4710 COX ROAD, SUITE 285
                  GLEN ALLEN, VA 23060-6808

KEVIN TAYLOR;

      SERVE:      KEVIN TAYLOR
                  TYSON FOODS, INC.
                  11224 LANKFORD HIGHWAY
                  TEMPERANCEVILLE, VA 23442

SIDNEY NEWMAN;

      SERVE:      SIDNEY NEWMAN
                  TYSON FOODS, INC.
                  11224 LANKFORD HIGHWAY
                  TEMPERANCEVILLE, VA 23442

and

CALVIN WASHINGTON;

      SERVE:      CALVIN WASHINGTON
                  TYSON FOODS, INC.
                  11224 LANKFORD HIGHWAY
                  TEMPERANCEVILLE, VA 23442

                              Defendants.

                                           1
      Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 2 of 18 PageID# 2




                                        COMPLAINT

       Plaintiff Ashley Reid, by and through her attorneys, Denton & Denton and Eisenberg &

Baum, LLP, to be admitted pro hac vice, submit her Complaint against the Defendants Tyson,

Taylor, Newman, and Washington, and alleges the following:

                                           PARTIES

       1.     Plaintiff Ashley Reid, natural person and resident of Norfolk, VA, brings this action

and is an individual residing in Norfolk, Virginia. She was employed by Defendant Tyson

Foods, Inc., from April 2019 until December 30, 2019.

       2.     Upon information and belief, at all relevant times herein, Defendant Tyson

Farms, Inc., T/A Tyson Foods Local Grain Services and Tyson Foods, Inc., (“Tyson”) is a for-

profit corporation that maintains, owns, and operates a poultry processing plant in

Temperanceville, VA, with a principal place of business in Springdale, Arkansas, and employed

Plaintiff Reid and Defendants Taylor, Newman, and Washington.

       3.     Upon information and belief, Defendant Kevin Taylor (“Taylor”) is and at all times

herein was an employee of Defendant Tyson who held a supervisory and/or managerial position

and exercised such powers over Plaintiff during her tenure with Defendant Tyson.

       4.     Upon information and belief, Defendant Sidney Newman (“Newman”) is and at all

times herein was an employee of Defendant Tyson who held a supervisory and/or managerial

position and exercised such powers over Plaintiff during her tenure with Defendant Tyson.

       5.     Upon information and belief, Defendant Calvin Washington (“Washington”) is and

at all times herein was an employee of Defendant Tyson who held a supervisory and/or managerial

position and exercised such powers over Plaintiff during her tenure with Defendant Tyson.



                                                2
      Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 3 of 18 PageID# 3




                                   JURISDICTION AND VENUE

       6.        This Court has original jurisdiction over Plaintiff’s federal law claims under

28 U.S.C. §§ 1331, 1343, 29 U.S.C. § 201 et seq., and under Title VII of the Civil Rights Act of

1964, pursuant to 42 U.S.C. § 2000e et seq. The Court has supplemental jurisdiction over

Plaintiff’s Virginia State and local law claims under 28. U.S.C. § 1391(b).

       7.        Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

                                           JURY DEMAND

       8.        Plaintiff demands a trial by jury in this action.

                                                FACTS

       9.        Ms. Reid is a 31-year-old African-American woman residing in Norfolk, Virginia.

       10.       Ms. Reid began working for Defendant Tyson in April 2019 as a chicken scaler,

earning approximately $11.75 per hour, and working approximately 50 hours per week.

       11.       In or around July 2019, shortly after beginning her employment as a chicken scaler,

which operated out of a factory setting, Defendants Washington, Newman, and non-party

supervisors Mervin ‘Pacman’ Watson informed Plaintiff that she was being promoted to work in

an office position as a billing clerk, working eight hours per day for approximately six to seven

days per week.

       12.       At no time did Plaintiff apply to the position of bill clerk.

       13.       Upon information and belief, Defendants made Plaintiff’s gratuitous job change for

ulterior purposes, namely to facilitate sexual harassment.




                                                    3
      Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 4 of 18 PageID# 4




       14.     Subsequent to this unofficial promotion, Ms. Reid learned that her managers had

not entered her promotion into the payroll system; rather, they told her the hours she was supposed

to work and that she would be compensated as a billing clerk.

       15.     In or around early July 2019, when Plaintiff began working in the billing office,

Defendants Newman and Washington informed her that she could use her cellphone, after which

Plaintiff openly used her cell phone for several months, undisturbed and without any disciplinary

action until December 26, 2019.

       16.     In or around early July 2019, Complex Manager Defendant Taylor approached

Plaintiff from behind, grabbed, squeezed, and/or groped her breast shortly before introducing

himself as her new supervisor when she began her new position. Defendant Taylor’s conduct was

not consensual, as Plaintiff had not met Defendant Taylor prior to this incident and only became

aware of his presence when he grabbed, squeezed, and/or groped her left breast. Defendant

Taylor’s conduct was uninvited, unwanted, disgusting, and offensive to Plaintiff. Defendant Taylor

only treated Plaintiff this way on the basis of her sex and/or race.

       17.     In or around September 2019, Complex Manager Defendant Newman entered

Plaintiff’s office uninvited, locked the door, exposed his penis, masturbated, and ejaculated in front

of her. Defendant Newman’s conduct was not consensual. Defendant Newman’s conduct was

uninvited, unwanted, disgusting, and offensive to Plaintiff. Defendant Newman only treated

Plaintiff in this way on the basis of her sex and/or race.

       18.     In or around September 2019, Defendant Newman informed Plaintiff that in order

to keep her job, she had to make him “happy,” after which he forced her to perform oral sex on

him. This conduct was not consensual. Defendant Newman’s conduct was uninvited, unwanted,




                                                  4
      Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 5 of 18 PageID# 5




disgusting, and offensive to Plaintiff. Defendant Newman only treated Plaintiff in this way on the

basis of her sex and/or race.

       19.     Thereafter, Defendant Newman routinely called Plaintiff on her cellphone to

summon Plaintiff to his office where he demanded both oral sex and sexual intercourse in exchange

for Plaintiff being able to keep her job. None of this conduct was consensual. Each instance of

such conduct by Defendant Newman was uninvited, unwanted, disgusting, and offensive to

Plaintiff. Defendant Newman only treated Plaintiff in this way on the basis of her sex and/or race.

       20.     In or around October 2019, Shift Manager Defendant Washington called Plaintiff

into his office and told her to close the door while he stood in front of her and exposed his penis

to her. Defendant Washington’s conduct was not consensual. Defendant Washington’s conduct

was uninvited, unwanted, disgusting, and offensive to Plaintiff. Defendant Washington only

treated Plaintiff this way on the basis of her sex and/or race.

       21.     In or around October 2019, Plaintiff began standing up for herself and rejecting her

supervisors’ sexual advances and began experiencing retaliation at work as a result.

       22.     On or around November 20, 2019, Plaintiff approached General Plant Manager

Brian White to report sexual harassment by Washington, Newman, and Taylor. Plaintiff informed

Mr. White that Defendant Washington had exposed himself to her and that Newman was calling

her cellphone, demanding she come to his office for sex, and that Taylor had touched her sexually

and demanded sexual favors. Mr. White then asked Ms. Reid for proof of what she was reporting.

Plaintiff then showed Mr. White that she knew the password to Mr. Newman’s office by entering

it, and provided Mr. White with the times of day and night when Defendant Newman called her to

solicit sex. Mr. White feigned shock upon learning of the sexual harassment, and told Plaintiff he




                                                  5
        Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 6 of 18 PageID# 6




did not want to have anything to do with her complaint because of who Defendants Newman and

Washington were his superiors.

        23.     On or around December 12, 2019, Plaintiff emailed Defendant Newman asking

why she was not receiving the same pay as a Caucasian female coworker who held the same

position of billing clerk.

        24.     Plaintiff never heard back after her inquiry. Defendants did not pay Plaintiff the

same.

        25.     On or around December 20, 2019, Plaintiff complained to Defendants Newman and

Washington via email, informing them she would file a formal charge against them.

        26.     On or around December 26, 2019, Defendants initiated a disciplinary action against

Plaintiff, pretextually citing improper or unauthorized cellphone use in violation of policy, and

Plaintiff filed a formal complaint at work.

        27.     On or around December 27, 2019, a manager called Plaintiff to let her know that

the managerial staff at the Temperanceville factory had a meeting in which they discussed

Plaintiff’s complaint and ways to get rid of her.

        28.     On or around December 30, 2019, Plaintiff was terminated, ostensibly for cellphone

use.

                          AS AND FOR A FIRST CAUSE OF ACTION
                          Gender Discrimination and Hostile Workplace

        29.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        30.     Title VII of the United States Code prohibit gender discrimination in the workplace.

        31.     Plaintiff deserved to retain her employment and did not do anything to merit

discharge or discipline and/or to be subject to this discriminatory conduct. Nevertheless,

                                                    6
       Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 7 of 18 PageID# 7




Defendants denied Plaintiff of the benefits of employment, including all favorable conditions and

emoluments thereof and created and allowed to exist a hostile, intolerable workplace imposed upon

her by the conduct of its employees and managers, of which it was well aware and without any

non-discriminatory basis therefor and wrongfully disciplined her and retaliated against her.

        32.     Defendants’ actions were taken under circumstances giving rise to discrimination.

The corporate defendants aided and abetted their employees in carrying out discriminatory actions

against Plaintiff, which created an intolerable work environment based on gender discrimination

and, acting with executive authority in their official capacities, took actions in regard to Plaintiff

that violated Title VII.

        33.     As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff

suffered adverse employment consequences. Plaintiff was caused to suffer lost past and future

wages, professional opportunities, other valuable benefits and emoluments of employment as well

as to endure severe emotional pain and trauma, all to her detriment.

                           AS AND FOR A SECOND CAUSE OF ACTION
                                Sexual Harassment – Quid Pro Quo

        34.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        35.     Title VII of the United States Code prohibit sexual harassment in the workplace.

        36.     Plaintiff deserved to retain her employment and did not do anything to merit

discharge or discipline and/or to be subject to this discriminatory conduct. Nevertheless,

Defendants denied Plaintiff of the benefits of employment, including all favorable conditions and

emoluments thereof and created and allowed to exist a hostile, intolerable workplace imposed upon

her by the conduct of its employees and managers, of which it was well aware and without any

non-discriminatory basis therefor and wrongfully disciplined her and retaliated against her.

                                                  7
       Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 8 of 18 PageID# 8




        37.     Defendants’ actions were taken under circumstances giving rise to discrimination.

The corporate defendants aided and abetted their employees in carrying out discriminatory actions

against Plaintiff, which created an intolerable work environment based on quid pro quo sexual

harassment and, acting with executive authority in their official capacities, took actions in regard

to Plaintiff that violated Title VII.

        38.     As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff

suffered adverse employment consequences. Plaintiff was caused to suffer lost past and future

wages, professional opportunities, other valuable benefits and emoluments of employment as well

as to endure severe emotional pain and trauma, all to her detriment.

                         AS AND FOR A THIRD CAUSE OF ACTION
                       Sexual Harassment and Hostile Work Environment

        39.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        40.     Title VII of the United States Code prohibit sexual harassment in the workplace.

        41.     Plaintiff deserved to retain her employment and did not do anything to merit

discharge or discipline and/or to be subject to this discriminatory conduct. Nevertheless,

Defendants denied Plaintiff of the benefits of employment, including all favorable conditions and

emoluments thereof and created and allowed to exist a hostile, intolerable workplace imposed upon

her by the conduct of its employees and managers, of which it was well aware and without any

non-discriminatory basis therefor and wrongfully disciplined her and retaliated against her.

        42.     Defendants’ actions were taken under circumstances giving rise to discrimination.

The corporate defendants aided and abetted their employees in carrying out discriminatory actions

against Plaintiff, which created an intolerable work environment based on sexual harassment




                                                  8
       Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 9 of 18 PageID# 9




creating a hostile work environment and, acting with executive authority in their official capacities,

took actions in regard to Plaintiff that violated Title VII.

        43.     As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff

suffered adverse employment consequences. Plaintiff was caused to suffer lost past and future

wages, professional opportunities, other valuable benefits and emoluments of employment as well

as to endure severe emotional pain and trauma, all to her detriment.

                         AS AND FOR A FOURTH CAUSE OF ACTION
                                   Racial Discrimination

        44.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        45.     Title VII of the United States Code prohibit sexual harassment in the workplace.

        46.     Plaintiff deserved to retain her employment and did not do anything to merit

discharge or discipline and/or to be subject to this discriminatory conduct. Nevertheless,

Defendants denied Plaintiff of the benefits of employment, including all favorable conditions and

emoluments thereof and created and allowed to exist a hostile, intolerable workplace imposed upon

her by the conduct of its employees and managers, of which it was well aware and without any

non-discriminatory basis therefor and wrongfully disciplined her and retaliated against her.

        47.     Defendants’ actions were taken under circumstances giving rise to discrimination.

The corporate defendants aided and abetted their employees in carrying out discriminatory actions

against Plaintiff, which created an intolerable work environment based on racial discrimination

and, acting with executive authority in their official capacities, took actions in regard to Plaintiff

that violated Title VII.

        48.     As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff

suffered adverse employment consequences. Plaintiff was caused to suffer lost past and future

                                                   9
     Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 10 of 18 PageID# 10




wages, professional opportunities, other valuable benefits and emoluments of employment as well

as to endure severe emotional pain and trauma, all to her detriment.

                          AS AND FOR A FIFTH CAUSE OF ACTION
                                        Retaliation

        49.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        50.     Title VII of the United States Code prohibits retaliation against an employee who

seeks to assert civil rights.

        51.     Plaintiff made complaints to Defendants about the mistreatment she received based

on her gender, sexual harassment, and race, inflicted upon her by employees and managers of

Defendants. In response, Defendants did not resolve her complaints, but rather subjected Plaintiff

to continued and additional mistreatment, all with the knowledge and approval of Defendants for

the purpose of punishing her for attempting to assert her civil rights.

        52.     Defendants’ actions were taken under circumstances giving rise to an inference of

discrimination. The corporate defendants aided and abetted their employees in carrying out

discriminatory actions against Plaintiff which created an intolerable work environment based on

discrimination based on gender, sexual harassment, and race, acting with executive authority in

their official capacities, took actions in regard to Plaintiff that violated Title VII.

As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff suffered adverse

employment consequences. Plaintiff was caused to suffer lost past and future wages, professional

opportunities, other valuable benefits and emoluments of employment as well as to endure severe

emotional pain and trauma, all to her detriment.

                         AS AND FOR A SIXTH CAUSE OF ACTION
                       Assault and Battery – Against Taylor and Newman



                                                   10
     Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 11 of 18 PageID# 11




        53.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        54.     Defendants Taylor and Newman purposely, knowingly, recklessly, and wrongfully

assaulted and battered Plaintiff as alleged supra.

        55.     Defendants Taylor and Newman’s sexual coercion and assaults of Plaintiff were

both harmful and offensive to Plaintiff and placed her in reasonable apprehension of physical harm.

        56.     Defendants Taylor and Newman purposely, knowingly, recklessly, and wrongfully

touched and battered Plaintiff as alleged herein, supra.

        57.     Defendants Taylor and Newman’s sexual assaults were intentional and done in

conscious disregard of Plaintiff’s rights.

        58.     As a direct and proximate result of the conduct, described herein, Plaintiff has

suffered, and will in the future suffer, great damages including physical injury; severe mental

anguish, stress, embarrassment, humiliation, inconvenience, and pain and suffering, causing

symptomatic reaction, including but not limited to: depression, nervousness, inability to sleep,

severe and persistent nightmares, panic attacks, loss of self-esteem and severe anxiety impacting

Plaintiff’s daily living activities; medical expenses; loss of enjoyment of life and other

nonpecuniary injury in amounts to be determined at trial.

        59.     Defendants Taylor and Newman’s conduct described herein was done with actual

malice toward Plaintiff, and actually and proximately causing her damage and entitling her to an

award of punitive damages.




                                                 11
     Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 12 of 18 PageID# 12




                      AS AND FOR A SEVENTH CAUSE OF ACTION
                   Assault and Battery: Respondeat Superior – Against Tyson

        60.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if set forth herein.

        61.     Defendants Taylor and Newman’s sexual assaults and batteries alleged herein were

committed within their scope of employment for Tyson, in that, as part of their jobs at Tyson, they

were directly supervising Plaintiff when they sexually assaulted her and they explicitly told her

that providing sexual services to them was a part of her job.

        62.     As a direct and proximate result of its conduct, Plaintiff has suffered, and will in

the future suffer, great damages including physical injury; severe mental anguish, stress,

embarrassment, humiliation, inconvenience, and pain and suffering, causing symptomatic

reaction, including but not limited to: depression, nervousness, inability to sleep, severe and

persistent nightmares, panic attacks, loss of self-esteem, and severe anxiety impacting Plaintiff’s

daily living activities; medical expenses; loss of enjoyment of life and other nonpecuniary injury

in amounts to be determined at trial.

                      AS AND FOR AN EIGHTH CAUSE OF ACTION
          Intentional Infliction of Emotional Distress – Against Taylor and Newman

        63.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        64.     Defendants Taylor and Newman’s conduct detailed supra was done with the

intended and specific purpose to inflict emotional distress on the Plaintiff, or Defendants Taylor

and Newman knew or should have known that their conduct would result in severe emotional

distress to Plaintiff.




                                                 12
     Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 13 of 18 PageID# 13




        65.     The Defendants Taylor and Newman’s conduct was so outrageous and intolerable

that it offends the accepted standards of decency and morality in the community.

        66.     As a result of the actions described herein, Plaintiff has suffered severe emotional

distress manifesting in physical symptoms from said emotional distress.

        67.     The Plaintiff’s emotional distress and physical manifestations were proximately

caused by Defendants conduct.

        68.     The Defendants Taylor and Newman’s actions displayed a reckless and wanton

disregard for Plaintiff’s rights and an award of punitive damages is therefore appropriate.

        69.     As a proximate result of Defendants’ actions described above, the plaintiff has

suffered adverse employment consequences. Plaintiff was caused to suffer lost past and future

wages, professional opportunities, other valuable benefits and emoluments of employment as well

as to endure severe emotional pain and trauma, all to her detriment.

                        AS AND FOR A NINTH CAUSE OF ACTION
      Intentional Infliction of Emotional Distress: Respondeat Superior – Against Tyson

        70.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        71.     The Defendants Taylor and Newman were at their place of employment by Tyson

when they perpetrated the sexual assaults alleged herein; they perpetrated the assaults during

working hours and while they were “on the clock”; and they committed the assaults during the

course of exercising direct supervision over Plaintiff in the performance of her duties as a Tyson

employee.

        72.     Therefore, Tyson is vicariously liable via the doctrine of respondeat superior for

the Defendants Taylor and Newman’s intentional infliction of emotional distress to Plaintiff.




                                                 13
     Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 14 of 18 PageID# 14




                       AS AND FOR A TENTH CAUSE OF ACTION
                   Aggravated Sexual Battery – Against Taylor and Newman

        73.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        74.     The tactile touching of the sexual nature alleged supra constituted aggravated

sexual battery against the plaintiff which proximately caused her injuries as alleged supra.

                      AS AND FOR AN ELEVENTH CAUSE OF ACTION
                        Aggravated Sexual Battery: Respondeat Superior

        75.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        76.     The Defendants Taylor and Newman were at their place of employment by Tyson

when they perpetrated the aggravated sexual assaults alleged herein; they perpetrated the assaults

during working hours and while they were “on the clock”; and they committed the assaults during

the course of exercising direct supervision over Plaintiff in the performance of her duties as a

Tyson employee, and they told her that providing sexual services to them was part of her job.

        77.     Therefore, Tyson is vicariously liable via the doctrine of respondeat superior for

the Defendants Taylor and Newman’s intentional infliction of emotional distress to Plaintiff, which

proximately caused the injuries and damages alleged supra.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests judgment against Defendants as follows:

A. Enter a declaratory judgment, stating that Defendant’s practices, policies and procedures

    subjected Plaintiffs to discrimination based on gender, sexual harassment, and race, in violation

    of Title VII of the United States Code.




                                                 14
    Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 15 of 18 PageID# 15




B. Enjoin Defendant from implementing or enforcing any policy, procedure, or practice that

   denies employees of any gender or race the full and equal enjoyment of Defendant’s benefits,

   pay increases, promotional opportunities and advancement within the company, and

   specifically enjoin them:

       a. to develop, implement, promulgate, and comply with a policy providing for the training

          of each and every employee and manager in the civil rights of employees in the

          workplace, including but not limited to harassment and discrimination based upon

          gender and race, and retaliation;

       b. to develop, implement, promulgate, and comply with a policy providing for reporting

          and investigation of complaints regarding civil rights abuses, including but not limited

          to harassment and discrimination based upon gender, race, and retaliation; and

       c. to develop, implement, promulgate, and comply with a policy providing for

          disciplinary measures to be imposed upon any person found responsible for civil rights

          abuses, including, but not limited to, harassment and discrimination based upon gender

          and race, and retaliation;

C. On the First Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages for back pay, front pay, past and future employment benefits, damages

   for emotional distress, punitive and/or exemplary damages, attorney’s fees, pre- and post-

   judgment interest, in an amount, in excess of the jurisdictional limits of any other court, in an

   amount to be determined at trial by the jury, and further relief as this Honorable Court deems

   just, equitable and proper;

D. On the Second Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages for back pay, front pay, past and future employment benefits, damages



                                                15
    Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 16 of 18 PageID# 16




   for emotional distress, punitive and/or exemplary damages, attorney’s fees, pre- and post-

   judgment interest, in an amount, in excess of the jurisdictional limits of any other court, in an

   amount to be determined at trial by the jury, and further relief as this Honorable Court deems

   just, equitable and proper;

E. On the Third Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages for back pay, front pay, past and future employment benefits, damages

   for emotional distress, punitive and/or exemplary damages, attorney’s fees, pre- and post-

   judgment interest, in an amount, in excess of the jurisdictional limits of any other court, in an

   amount to be determined at trial by the jury, and further relief as this Honorable Court deems

   just, equitable and proper;

F. On the Fourth Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages for back pay, front pay, past and future employment benefits, damages

   for emotional distress, punitive and/or exemplary damages, attorney’s fees, pre- and post-

   judgment interest, in an amount, in excess of the jurisdictional limits of any other court, in an

   amount to be determined at trial by the jury, and further relief as this Honorable Court deems

   just, equitable and proper;

G. On the Fifth Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages for back pay, front pay, past and future employment benefits, damages

   for emotional distress, punitive and/or exemplary damages, attorney’s fees, pre- and post-

   judgment interest, in an amount, in excess of the jurisdictional limits of any other court, in an

   amount to be determined at trial by the jury, and further relief as this Honorable Court deems

   just, equitable and proper.




                                                16
    Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 17 of 18 PageID# 17




H. On the Sixth Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages, damages for emotional distress, punitive and/or exemplary damages,

   attorney’s fees, pre-and post-judgment interest, in an amount, in excess of the jurisdictional

   limits of any other court, in an amount to be determined at trial by the jury, and further relief

   as this Honorable Court deems just, equitable and proper.

I. On the Seventh Cause of Action, enter judgment against the named defendants and an award

   of compensatory damages, damages for emotional distress, punitive and/or exemplary

   damages, attorney’s fees, pre-and post-judgment interest, in an amount, in excess of the

   jurisdictional limits of any other court, in an amount to be determined at trial by the jury, and

   further relief as this Honorable Court deems just, equitable and proper.

J. On the Eighth Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages, damages for emotional distress, punitive and/or exemplary damages,

   attorney’s fees, pre-and post-judgment interest, in an amount, in excess of the jurisdictional

   limits of any other court, in an amount to be determined at trial by the jury, and further relief

   as this Honorable Court deems just, equitable and proper.

K. On the Ninth Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages, damages for emotional distress, punitive and/or exemplary damages,

   attorney’s fees, pre-and post-judgment interest, in an amount, in excess of the jurisdictional

   limits of any other court, in an amount to be determined at trial by the jury, and further relief

   as this Honorable Court deems just, equitable and proper.

L. On the Tenth Cause of Action, enter judgment against the named defendants and an award of

   compensatory damages, damages for emotional distress, punitive and/or exemplary damages,

   attorney’s fees, pre-and post-judgment interest, in an amount, in excess of the jurisdictional



                                                17
    Case 2:20-cv-00642 Document 1 Filed 12/23/20 Page 18 of 18 PageID# 18




   limits of any other court, in an amount to be determined at trial by the jury, and further relief

   as this Honorable Court deems just, equitable and proper.

M. On the Eleventh Cause of Action, enter judgment against the named defendants and an award

   of compensatory damages, damages for emotional distress, punitive and/or exemplary

   damages, attorney’s fees, pre-and post-judgment interest, in an amount, in excess of the

   jurisdictional limits of any other court, in an amount to be determined at trial by the jury, and

   further relief as this Honorable Court deems just, equitable and proper.



Dated:        December 23_, 2020
              Norfolk, VA
                                             ASHLEY REID


                                             By: /s/ Jeremiah A. Denton III
                                             Jeremiah A. Denton III, Esq., VSB #19191
                                             Jeremiah A. Denton IV, Esq., VSB #83818
                                             Denton & Denton
                                             3300 South Building, Suite 208
                                             397 Little Neck Road
                                             Virginia Beach, VA 23452
                                             Tel: 757/340-3232
                                             Fax: 757/340-4505
                                             jerry@jeremiahdenton.com
                                             jake@jeremiahdenton.com

                                             By: /s/ Eric M. Baum
                                             Eric M. Baum (pro hac vice to be filed)
                                             EISENBERG & BAUM, LLP
                                             24 Union Square East, 4th Floor
                                             New York, NY 10003
                                             Tel: 212/353-8700

                                             Attorneys for Plaintiff




                                                18
